CARPENTER, District Judge.
This is a bill in equity to restrain an alleged infringement of letters patent No. 220,088, issued September 30, 1879, to Augustus II. Palmer, for improvement in uoninterfering fire-alarm boxes. The claims alleged to be infringed are as follows:
“4. In combination with the carriage, A, the spring-barrel, spring, and pinlevor, p, rod, r, and armature, s, whereby the armature is positively raised and held to the magnet until the circuit is renewed, substantially as set forth.
“5. In combination with'the rectangle-bar, U, and bent rod, 1, the rod, m, thumbscrew and jam-nut, 55, and armature, s, whereby the rectangle-bar is held from engagement, with the signal-rack, and a positive noninterference obtained with all the other boxes of the circuit, substantially as shown and described, and for the purposes sot forth.”
The device employed by the respondents can be held to infringe this patent only by construing the two claims here in controversy to cover all mechanism which perforins the main functions performed by the devices described in those two claims. Shortly stated, these are as follows: The device covered by the fifth claim causes the armature of the noninterfering mechanism to fall entirely out of the field of influence of the magnet which holds it in the normal position of the apparatus, while the device covered by the fourth claim mechanically replaces the armature within the same field of influence, by the automatic action of the motor mechanism which drives the system as a whole. These main functions, however, are performed in the mechanism shown in several earlier patents. 1 refer particularly, with respect to the fifth claim, to the patents to Pond, No. 188,182, and to Chester, No. 104,425, and, with respect to the fourth claim, to the Chester patent, above named. I therefore conclude that the respondents do not infringe, and that the bill must be dismissed.